Citation Nr: 0737588	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-35 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  What evaluation is warranted for chronic fatigue syndrome 
from July 14, 2000?  

2.  What evaluation is warranted for sinusitis from July 14, 
2000?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had military service from May 1995 to June 1999.  
A subsequent period of Air National Guard service is also 
reported.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted entitlement to service connection 
for the disorders on appeal.  Noncompensable evaluations were 
assigned for each.

As the veteran perfected an appeal to the initial ratings 
assigned following the grant of service connection, the Board 
has characterized these issues in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

The Board observes that the May 2003 rating decision the RO 
denied a claim for entitlement to service connection for 
"deep vein thrombosis, post phlebitic syndrome, systemic 
vasculitis."  Notice was provided later in May 2003, but the 
veteran did not express disagreement with the decision.  

As part of an attachment to a VA Form 9 submitted in October 
2004, the veteran essentially sought to reopen his claim for 
service connection for deep vein thrombosis (DVT).  A May 
2005 rating decision confirmed and continued the prior denial 
of service connection for "deep vein thrombosis, post 
phlebitic syndrome, systemic vasculitis."  The veteran 
expressed his disagreement to this decision in June 2005, and 
a statement of the case (SOC) was issued in February 2006.  
The veteran, did not however, supply VA with a timely 
substantive appeal.  He was informed of this by letter of 
January 2007.  

In opening comments preceding his July 2007 hearing conducted 
at the RO by the undersigned, the veteran expressed his 
desire to present testimony concerning his service connection 
claim for DVT.  The Board interprets this as an attempt by 
the veteran to reopen his claim of entitlement to service 
connection for deep vein thrombosis, post phlebitic syndrome 
with systemic vasculitis.  This claim is therefore referred 
to the RO for all appropriate development and adjudication.

In addition, the record appears to suggest that the appellant 
is claiming entitlement to service connection for sleep apnea 
on direct and secondary bases.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 
For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent notice requirements of the VCAA and implementing 
regulations appear to be met.  See also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In his October 2004 substantive appeal, the veteran 
essentially contends that the evaluations currently assigned 
to his two service-connected disabilities do not accurately 
reflect the severity of those disorders.  Concerning his 
chronic fatigue syndrome, he asserts that symptoms associated 
with this disorder are so severe as to restrict his routine 
of daily activities resulting in periods of incapacitation of 
six weeks per year.  He adds that pursuant to 38 C.F.R. 
§ 4.88(b), Diagnostic Code (Code) 6354, such symptomatology 
warrants the assignment of a 60 percent disability rating.  

The veteran also argues that pursuant to Code 6512, a 30 
percent rating should be assigned for sinusitis.  He reports 
having incapacitating episodes three times a year, which 
require prolonged antibiotic treatment for his headaches, 
pain, and bloody purulent discharge.   

Unfortunately, the appellant was last afforded pertinent VA 
examinations in June 2004.  Given the veteran's testimony as 
to the worsening of his symptoms, coupled with the fact that 
he was last afforded VA examinations in June 2004, additional 
VA examinations of the veteran are warranted.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that his disability had increased in severity).

The Board further observes that in the course of his July 
2007 hearing, the veteran testified that he receives medical 
treatment at variously named medical facilities.  Review of 
the claim folders show that the most recent medical evidence 
on file is dated in June 2006, and is from the VA outpatient 
clinic in Palo Alto, California.  The veteran, on remand, 
should be asked to provide the names and locations of all 
other medical providers, both VA and private, who have 
treated him for his chronic fatigue syndrome and/or his 
sinusitis since June 2006.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records dated subsequent to June 2006 
pertinent to the claims on appeal.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the 
appellant.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of the outstanding 
medical records.  If any identified 
Federal records are not secured the RO 
must prepare a written memorandum 
explaining what efforts have been 
undertaken to secure the records in 
question, and why further efforts would 
be futile.

2.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements for the veteran to be 
afforded an appropriate VA examination to 
determine the nature and severity of his 
chronic fatigue syndrome.  Send the 
claims folders to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner and as 
indicated in the latest AMIE worksheet 
for rating chronic fatigue syndrome must 
be accomplished and all clinical findings 
should be reported in detail.  The 
examiner is requested to specifically 
indicate whether (and, if present, to 
what degree) the veteran has cognitive 
impairment as a result of his chronic 
fatigue syndrome, and the basis for any 
such finding.  The rationale for any 
opinion expressed must be provided.

3.  The RO should also schedule the 
veteran for a VA otolaryngological 
examination to determine the nature and 
severity of his sinusitis.  All indicated 
studies must be performed, and all 
findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets for rating sinusitis the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any sinusitis-
related symptomatology.  The rationale 
for all opinions expressed should be 
provided.  The claims files must be made 
available to the examiner for review.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
either or both of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination(s) was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues, on the 
basis of all of the evidence of record 
and all governing legal authority, 
including the VCAA and the holding in 
Fenderson.  If the appeal is denied in 
any part, the veteran and his 
representative should be provided a 
supplemental SOC (SSOC) in accordance 
with 38 U.S.C.A. § 7105 (West 2002) which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

